Citation Nr: 0840950	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-28 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected herniated nucleus pulposus at 
L4-L5 with radiculopathy.

2.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2006, the Board remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the veteran presented testimony at a 
videoconference hearing before a Veterans Law Judge.  In 
November 2008, another personal hearing was offered to the 
veteran, as the Veterans Law Judge who conducted the March 
2006 hearing is no longer employed by the Board.  In the same 
month, the veteran responded, indicating that she wants to 
attend a hearing before another Veterans Law Judge via 
videoconference.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing at the RO.  
Notify her of the scheduled hearing at 
the latest address of record.  The 
veteran, and her representative, should 
be notified in writing of the date, time 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
appellate procedures.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



